** TEXTBOOKS — BID REQUIREMENTS — TEACHERS' EDITION — CREDIT ** THE LEGISLATURE, IN 70 O.S. 16.3 [70-16.3] AS AMENDED BY 70 O.S. 16-1 [70-16-1], 70 O.S. 16-2 [70-16-2], 70 O.S. 16-6 [70-16-6](A), 70 O.S. 16-18 [70-16-18] INTENDED TEACHERS' EDITION TO COME WITHIN THE WORD "TEXTBOOK" OR "BOOK".  SO LONG AS A RECORD IS MADE OF THE BOOKS DELIVERED TO A SCHOOL DISTRICT AND IT IS FURNISHED TO THE SCHOOL DISTRICT, THIS CONSTITUTES COMPLIANCE WITH THE AMENDMENT TO 70 O.S. 16-3 [70-16-3].  EACH PUBLISHED-BIDDER BY 70 O.S. 16-1 [70-16-1], 70 O.S. 16-2 [70-16-2], 70 O.S. 16-3 [70-16-3], 70 O.S. 16-18 [70-16-18] SHOULD BE NOTIFIED EITHER ON A SEPARATE SHEET OR ON THE BID FORM THAT HE MAY BE REQUIRED TO FURNISH A NEW OR REVISED EDITION FOR THE ADOPTION EDITION AND HE MUST EXPRESSLY AGREE TO HIS PROVISION IN WRITING.  IT ISN'T MANDATORY FOR THE TEXTBOOK COMMITTEE TO ADOPT TEXTBOOKS FILLING THE SIXTH AND SEVENTH PLACES WITH BOOKS WHICH HAVE PREVIOUSLY BEEN BID. PUBLISHERS MAY SUBMIT BIDS FOR THE SIXTH AND SEVENTH POSITIONS IF THEY PUBLISH A NEW TEXTBOOK FOR A SUBJECT DURING THE PERIOD FOR WHICH ADOPTIONS FOR THE SUBJECT HAVE NOT EXPIRED.  THE BOARD OF EDUCATION BY SECTION 5(A) IS OBLIGATED TO ACCEPT ADVANCE EXAMINATION COPIES FURNISHED TO LOCAL TEXTBOOK COMMITTEES FOR CREDIT PROVIDING THEY ARE STILL IN NEW CONDITION. THE BOARD CAN CONTINUE REFUSING CREDIT FOR ADVANCES COPIES OF BOOKS IF THEY CONTAIN A STAMP INDICATING IT WAS A COMPLIMENTARY OR A GIFT.  THE BOARD OF EDUCATION SHOULD ADOPT A REGULATION OR RULE ASSIGNING GUIDELINES FOR THE DETERMINATION OF THE MEANING OF "REASONABLE NUMBER" AS SET OUT IN SECTION 5(C).  BY SECTION 6, FURNISHED ADVANCE OR SAMPLE TEXTBOOKS MAY BE RETAINED FOR THE USE OF THE OF THE SCHOOL DISTRICT INVOLVED OR RETURNED FOR CREDIT BUT THEY NEVER BECOME THE PERSONAL PROPERTY OF THE SCHOOL OFFICIAL OR TEACHER.  THE TEXTBOOK COMMITTEE MAY SELECT A SERIES OF BOOKS WHICH ARE WRITTEN ON A SINGLE SUBJECT AT DIFFERENT LEVELS AS LONG AS THE BOOKS ARE AT THE SAME PRICE.  (OLDER EDITIONS, PUBLISHERS, DEPOSITORY, CREDIT, COMPLIMENTARY COPY) (W. J. MONROE)